Appeal (1) from a judgment of the Court of Special Sessions of the City of New York, County of Queens, sentencing appellant, after she had been found guilty by the court of violating section 1141 of the Penal Law (obscene prints and articles), to pay a fine of $500 or to serve 30 days, and (2) from each and every intermediate order therein made. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldoek and Hallinan, JJ., concur; Kleinfeld, J., dissents and votes to reverse the judgment and to dismiss the information on the ground that the proof adduced failed to establish appellant’s guilt beyond a reasonable doubt. Murphy, J., deceased.